Motion Granted and Abatement Order filed January 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00956-CV
                               NO. 14-18-01005-CV
                                   ____________

                      LOWELL VERMILLION, Appellant

                                         V.

                     EPIC LIFT SYSTEMS, LLC, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-63586

                            ABATEMENT ORDER

      The parties filed a joint motion for a “thirty-day extension of all deadlines,
including the current deadline for Appellant’s brief” in these appeals. The motion
states the parties are in “good-faith settlement negotiations,” and they expect any
resolution of the matter to occur within the next 30 days.

      We GRANT the parties’ motion to extend and, on our own motion, we
ABATE these appeals. The appeals are abated, treated as closed cases, and removed
from this court’s active docket until April 1, 2019. The appeals will be reinstated on
this court’s active docket at that time, or when a motion to reinstate or motion to
dismiss the appeals is filed. The court may reinstate the appeals on its own motion.

      If the appeal is not dismissed, appellant’s brief in each appeal will be due 20
days after that appeal is reinstated.

                                  PER CURIAM




                                          2